COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Hartman Income Reit, Inc., v. Mackenzie Blue Ridge Fund III, LP.,

Appellate case number:   01-20-00218-CV

Trial court case number: 2019-21776

Trial court:             80th District Court of Harris County

       Appellee MacKenzie Blue Ridge Fund III, LP has filed a motion for rehearing from our
Court’s opinion dated January 27, 2022.


       The Court requests a response to the motion. The response is due March 14, 2022.


       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly______
                    Acting individually  Acting for the Court


Date: ____March 1, 2022_____